

Exhibit 10.28
Amendment 2015-1
to the
CSS Industries, Inc. Change of Control
Severance Pay Plan for Executive Management


WHEREAS, CSS Industries, Inc. (the “Company” or “CSS”) maintains the CSS
Industries, Inc. Change of Control Severance Pay Plan for Executive Management
(the “COC Plan”) for the benefit of certain of its executives, as specified in
the COC Plan;


WHEREAS, the COC Plan was adopted for and on behalf of the Company on May 27,
2009 by the Human Resources Committee of the Board of Directors of the Company
(the “Committee”);


WHEREAS, the COC Plan was amended by the Committee on March 20, 2012 to modify
the definition of “Executive Management Employee” under the COC Plan;


WHEREAS, the Committee has determined to amend the COC Plan to further modify
the definition of “Executive Management Employee” under the COC Plan;


NOW, THEREFORE, in accordance with the foregoing, effective as of March 17,
2015, the COC Plan is hereby amended as follows:


1.
The definition of “Executive Management Employee” set forth in the “Definitions”
section of the COC Plan is hereby amended to read in its entirety as follows:

Executive Management Employee: For purposes of this Plan, (A) any employee of
CSS who has the title of Chief Executive Officer, President, Chief Financial
Officer, Chief Information Officer or General Counsel; and (B) any employee of
CSS or any of its affiliates or subsidiaries who (i) has the title of Executive
Vice President or Vice President of such entity and (ii) reports directly to
CSS’ Chief Executive Officer.


2.    In all respects not amended, the COC Plan is hereby ratified and
confirmed.
IN WITNESS WHEREOF, to record the adoption of this Amendment 2015-1 to the COC
Plan, the Committee has caused the execution of this instrument on this 17th day
of March 2015.


CSS INDUSTRIES, INC.




By: /s/ William G. Kiesling
William G. Kiesling            
Vice President – Legal and Human    
Resources and General Counsel    

